                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 SCOTT A. GOODEN,                                  )
                                                   )
         Petitioner,                               )
                                                   )   No. 3:19-cv-00814
 v.                                                )   Judge Trauger
                                                   )
 STATE OF TENNESSEE,                               )
                                                   )
         Respondent.                               )

                                              ORDER

       Scott A. Gooden, an inmate of the Rutherford County Jail in Murfreesboro, Tennessee,

filed a “motion/petition” challenging the “legality of being held in the Rutherford Co. Jail in

Murfreesboro for over 13 months without trial.” (Doc. No. 1 at 1).

       By order entered on October 1, 2019, the court notified the petitioner that this case could

not proceed until he took further action. (Doc. No. 3). The court directed the petitioner to submit

to the court a properly completed application to proceed in forma pauperis or the $5.00 civil filing

fee within 28 days of receiving the court’s order. (Id.)

       The court advised the petitioner that failure to comply with the court’s order could result

in the dismissal of his case. (Id.) The court further advised the petitioner that he could request an

extension of time to comply with the court’s order if such motion was filed within 28 days of date

of entry of the court’s order. (Id.)

       To date, the petitioner has not complied with the court’s order. An action is subject to

dismissal for want of prosecution where the pro se litigant fails to comply with the court’s orders

or engages in a clear pattern of delay. Gibbons v. Asset Acceptance Corp., No. 1:05CV467, 2006

WL 3452521, at *1 (S.D. Ohio Nov. 29, 2006); see also Pilgrim v. Littlefield, 92 F.3d 413, 416


                                                  1
(6th Cir. 1996). District courts have the inherent power to sua sponte dismiss an action for want of

prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash Railroad, 370 U.S. 626, 630-31 (1962). Accordingly, this action is

hereby DISMISSED WITHOUT PREJUDICE for failure to comply with the order of the court

and for want of prosecution.

       It is so ORDERED.



                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 2
